Name: 2004/755/Euratom: Council decision of 11 October 2004 approving the conclusion by the Commission, on behalf of the European Atomic Energy Community, of the Interim Agreement on trade and trade-related matters between the European Community and the European Atomic Energy Community, of the one part, and the Republic of Tajikistan, of the other part
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction
 Date Published: 2004-11-16; 2008-12-11

 16.11.2004 EN Official Journal of the European Union L 340/21 COUNCIL DECISION of 11 October 2004 approving the conclusion by the Commission, on behalf of the European Atomic Energy Community, of the Interim Agreement on trade and trade-related matters between the European Community and the European Atomic Energy Community, of the one part, and the Republic of Tajikistan, of the other part (2004/755/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101, second paragraph thereof, Having regard to the proposal from the Commission, Whereas: Pending the entry into force of the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Tajikistan, of the other part, signed in Luxembourg on 11 October 2004, an Interim Agreement on trade and trade-related matters between the European Community and the European Atomic Energy Community, of the one part, and the Republic of Tajikistan, of the other part, should be concluded by the Commission on behalf of the European Atomic Energy Community. HAS DECIDED AS FOLLOWS: Sole Article 1. The conclusion by the Commission, on behalf of the European Atomic Energy Community, of the Interim Agreement on trade and trade-related matters between the European Community and the European Atomic Energy Community, of the one part, and the Republic of Tajikistan, of the other part, together with the Annexes and Protocol attached thereto and the Declarations made by the Community unilaterally or jointly with the other Party is hereby approved. 2. The text of the Agreement, Annexes and Protocol and Final Act is attached to this Decision (1). Done at Luxembourg, 11 October 2004 For the Council The President B. R. BOT (1) See p. 2 of this Official Journal.